DREWRYS BREWING COMPANY 5402 Brittany Drive McHenry, IL 60050 August 2, 2012 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Mail Stop 3561 Washington, D.C.20549 Attention:John Reynolds, Assistant Director Ronald E, Alper, Staff Attorney Raquel Howard, Staff Accountant Tia Jenkins, Senior Assistant Chief Accountant Re:Drewrys Brewing Company Form S-1 Registration Statement (Registration No. 333-173309) originally filed April 5, 2011, as amended Acceleration Request Requested Date: August 6, 2012 Requested Time: 4:01 PM Eastern Time Ladies and Gentlemen: Drewrys Brewing Company (the “Registrant”) hereby requests that the Securities and Exchange Commission (the “Commission”) take appropriate action to declare the above-captioned Registration Statement on Form S-1 effective at the “Requested Date” and “Requested Time” set forth above or as soon thereafter as practicable. The Registrant hereby authorizes Claudia J. McDowell and M. Lisa Odom, both of whom are attorneys with the Registrant’s outside legal counsel, McDowell Odom LLP, to orally modify or withdraw this request for acceleration. United States Securities and Exchange Commission Division of Corporation Finance August 2, 2012 Page 2 The Registrant hereby acknowledges that: •should the Commission or the staff of the Commission, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; •the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Registrant from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and •the Registrant may not assert the staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. The Registrant requests that it be notified of such effectiveness by a telephone call to Ms. McDowell at (661) 449-9630, or in her absence, Ms. Odom at (661) 449-9630. Sincerely, DREWRYS BREWING COMPANY /s/ Francis Manzo Francis Manzo Chief Executive Officer cc: McDowell Odom LLP
